                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                            Criminal No. 19-285 (SRN)

 UNITED STATES OF AMERICA,

                       Plaintiff,

          v.
                                                              ORDER
 JOHN ROSS WHITAKER,

                       Defendant.


       This matter is before the Court on the motion of the United States of America, by

Erica H. MacDonald, United States Attorney for the District of Minnesota, and Amber M.

Brennan, Assistant United States Attorney, for an order extending the time in which the

parties are required to file sentencing position pleadings by six days, up to and including

Monday, February 24, 2020 [Dkt. 22].

       Based upon all of the records and proceedings in this case, the Government’s motion

is GRANTED. Now, therefore, IT IS HEREBY ORDERED: the parties shall file their

respective sentencing position pleadings on or before Monday, February 24, 2020.




Dated: Feb. 18, 2020                             s/Susan Richard Nelson
                                                 Susan Richard Nelson
                                                 United States District Judge
      .
